EXHIBIT 99.1 SolarCity and Silver Lake Kraftwerk Announce $100 Million Strategic Investment Chairman Elon Musk, CEO Lyndon Rive also participate in convertible debt securities offering SAN MATEO, Calif., Nov. 18, 2015 /PRNewswire/ SolarCity Corporation (NASDAQ: SCTY) and Silver Lake Kraftwerk, Silver Lake’s energy and resource innovation fund, today announced that they have agreed to a strategic investment of $113 million in aggregate principal amount of SolarCity’s Zero Coupon Convertible Senior Notes (the “notes”). Silver Lake Kraftwerk has agreed to invest $100 million, SolarCity Chairman Elon Musk will invest $10 million and CEO Lyndon Rive will invest $3 million.
